Citation Nr: 0830828	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-21 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, described as major depressive disorder, 
adjustment disorder with mixed emotional features, and 
narcissistic personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to July 
1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision by the 
Louisville, Kentucky Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied the veteran's request to reopen a 
previously denied claim for service connection for an 
acquired psychiatric disorder.


FINDINGS OF FACT

1.  The veteran did not appeal an April 2004 rating decision 
denying reopening of a claim for service connection for an 
acquired psychiatric disorder.

2.  Evidence received since the April 2004 rating decision 
does not indicate that the veteran has a psychosis, and does 
not support a connection between a current psychiatric 
disorder and the veteran's service.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision denying reopening of a 
claim for service connection for an acquired psychiatric 
disorder is a final decision.  38 U.S.C.A. § 7105 (West 
2002).



2.  Evidence received since the April 2004 rating decision is 
not new and material to a claim for service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. §§ 1110, 1112, 
5107, 5108, 7104(b) (West 2002); 38 C.F.R. §§  3.156, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Request to Reopen Claim

The issue currently before the Board on appeal is the 
veteran's request to reopen a previously denied claim for 
service connection for an acquired psychiatric disorder.  The 
issues of service connection for the veteran for a 
psychiatric disorder, and of the reopening of previously 
denied claims for service connection for a psychiatric 
disorder, have been addressed by VA on several occasions.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain 
chronic disabilities, including psychoses, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A rating decision becomes final when a claimant does not file 
a notice of disagreement (NOD) within one year after a 
decision is issued.  38 U.S.C.A. § 7105.  A final decision on 
a claim that has been denied shall be reopened if new and 
material evidence with respect to that claim is presented or 
secured.  38 U.S.C.A. §§ 5108, 7104(b).  If new and material 
evidence has been submitted, the case must be reopened and 
evaluated in light of all of the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In September 1991, the veteran submitted a claim for service 
connection for residuals of a physical injury.  In a December 
1991 rating decision, the RO denied service connection for 
the claimed condition.  In addition, the RO noted that the 
veteran's service medical records contained a finding of a 
personality disorder.  The RO denied service connection for a 
personality disorder.

In January 1996, the veteran submitted a claim for service 
connection for a mental disorder.  In a June 1996 rating 
decision, the RO found that new and material evidence had not 
been submitted, and denied reopening of a claim for service 
connection for a psychiatric disorder.  The veteran appealed 
that decision.  In May 1998, the Board remanded the issue of 
service connection for a psychiatric condition, for the RO to 
adjudicate that issue on a de novo basis, on its merits, 
rather than as a request to reopen a previously denied claim.  
In a July 1998 rating decision, the RO denied service 
connection for a psychiatric disorder.  The veteran appealed 
that decision.  In a September 1999 decision on that appeal, 
the Board denied service connection for a psychiatric 
disorder.

In October 2003, the veteran submitted a claim for service 
connection for a mental disorder, described as major 
depressive disorder.  In an April 2004 rating decision, the 
RO found that new and material evidence had not been 
submitted, and denied reopening of a claim for a psychiatric 
disorder.  The veteran did not file an NOD with that rating 
decision within one year after it was issued.  Therefore, 
that decision became final.

In August 2005, the veteran again submitted a claim for 
service connection for a mental disorder.  In a February 2006 
rating decision, the RO found that new and material evidence 
had not been submitted, and denied reopening of a claim.  The 
veteran appealed that decision.  That appeal is presently 
before the Board.

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent final disallowance of the veteran's 
claim for service connection for a psychiatric disorder was 
the April 2004 rating decision.  Therefore, the issue 
presently before the Board is whether new and material 
evidence has been submitted since that decision.

Under 38 C.F.R. § 3.156, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The evidence that was associated with the veteran's claims 
file in April 2004 included medical and personnel records 
from service, records of VA and private mental health 
examinations and treatment, and statements from the veteran.  
The veteran provided a medical history and underwent a 
medical examination in October 1990 for entry into service.  
Questioning of the veteran regarding substance use or abuse 
revealed alcohol abuse, with a history of citations for 
public intoxication on two occasions in 1989, and proceedings 
for driving under the influence of alcohol in 1990, with a 
suspension of his driver's license for several months.  On 
the examination report, an examiner concluded that the 
veteran's history of alcohol abuse was not medically 
disqualifying, but was very close to being medically 
disqualifying.

In March 1991, the veteran underwent a disciplinary 
proceeding for an incident of in which he was intoxicated to 
the point of incapacitation for duty, and he shouted abusive 
language while engaging in an argument.  He was referred for 
alcohol abuse counseling.

In early May 1991, the veteran faced another disciplinary 
proceeding, that time for failing to report for duty, being 
disrespectful to a superior, and having the smell of alcohol 
on his breath.  He was admitted for evaluation to the 
psychiatric ward of a service hospital, and he remained there 
for nine days.  The evaluating psychiatrist noted that the 
veteran's behavior was hostile at times.  She found that he 
was alert and oriented, with an unremarkable mood, clear 
thinking process, normal thought content, and good memory.  
The psychiatrist found that the veteran had an adjustment 
disorder due to dissatisfaction with his unit, and a 
personality disorder with narcissistic and histrionic 
characteristics.  She indicated that psychological testing 
supported the presence of character pathology and the absence 
of any serious psychiatric disorder requiring treatment.

In late May 1991, the veteran was arrested in an incident 
involving intoxication and threats and offensive language 
toward fellow service members and superiors.  In June 1991, 
service officials recommended, in light of the veteran's 
disciplinary problems, that he be separated from service.  
The separation took effect in July 1991.

After service, in June 1992, the veteran was admitted to 
Charter Hospital in Louisville, Kentucky, for treatment for 
alcohol abuse.  He reported having had inpatient treatment 
for alcohol abuse at another facility, Communicare, in the 
late 1980s.  He related having had an inpatient psychiatric 
admission during military service in 1991, in response to a 
suicide threat.  He stated that he had been drinking heavily 
since he was 15 years old.  He indicated that his drinking 
had contributed to his early discharge from service, and that 
presently his drinking made his life unmanageable.  The 
veteran received treatment at Charter Hospital for about a 
month.  The treating psychiatrist found that the veteran was 
oriented, guarded, and irritable.  The veteran's cognition 
was slowed, concrete, and disorganized.  His speech was 
slowed, rambling, and tangential.  The veteran denied 
suicidal or homicidal ideation and auditory or visual 
hallucinations.  There was no evidence of delusional thinking 
or overt psychosis.  Psychological testing produced no 
evidence of psychosis, and led to diagnostic impressions of 
polysubstance abuse and narcissistic personality disorder, 
with antisocial features.  The treating psychiatrist listed 
impressions of severe continuous alcohol dependence, cannabis 
abuse, and history of polysubstance abuse.

In March 1993, the veteran had a VA medical examination in 
relation to his claim for VA compensation for physical 
disorders.  During the examination, the veteran also reported 
a history of psychiatric problems, including alcohol abuse 
and a long family history of alcohol abuse.  

In September 1993, the veteran was admitted to Ten Broeck 
Hospital in Louisville, Kentucky, because of depression and 
suicidal ideation.  He remained in the hospital for six days, 
and chose to continue in outpatient treatment, due to lack of 
insurance coverage for inpatient treatment.  The treating 
psychiatrist listed the following diagnoses: "Alcohol 
dependency, continued and severe.  Drug abuse, cocaine, 
continued and severe.  Major depression, single episode."

Private physician G. L. M., M.D., reported having seen the 
veteran on one occasion in September 1995, and having had an 
impression of ongoing substance abuse and probable underlying 
co-morbid pathology.

In 1996, the veteran submitted to VA a portion of an 
application for benefits from the United States Social 
Security Administration (SSA).  In the SSA application, the 
veteran reported that during service in 1991 he had begun to 
have psychological problems, including anxiety attacks.

On VA psychiatric examination in February 1996, the veteran 
reported a history of inpatient psychiatric treatment during 
service and of post-service inpatient treatment for alcohol 
dependence.  The veteran indicated that he was not employed, 
and that he lived with his parents.  The examining 
psychiatrist noted reviewing the report of the veteran's 
psychiatric hospitalization and evaluation in service in May 
1991.  The examiner found that the veteran was oriented but 
histrionic.  The veteran denied psychotic symptoms, and he 
showed good cognitive functioning.  The examiner concluded 
that the veteran did not have a psychiatric disorder that 
related in any way to military service.  He noted that the 
veteran continued to abuse alcohol, and found that there was 
no reason that the veteran could not be employed.  The 
examiner listed diagnoses of alcohol abuse and dependence, 
and personality disorder with narcissistic and histrionic 
traits.

Later in February 1996, the veteran was admitted to a VA 
Medical Center (VAMC) for psychiatric treatment, and was 
briefly treated before transfer to a non-VA facility.  The 
veteran reported a long history of alcohol abuse and a 
history of mental health treatment at three hospitals.  The 
VAMC record listed diagnoses as follows: "Alcohol 
dependence, bipolar depressed agitated versus schizophrenic 
disorder," and "Probable personality disorder with 
antisocial traits."

In March 1996, the veteran was admitted to the University of 
Louisville Hospital for mental health treatment, and was 
treated for about a week.  The treatment records contain 
diagnoses of major depression and antisocial traits.

In June 1996, the veteran was admitted to a private facility, 
Caritas Peace Center, for treatment of adjustment disorder, 
depression, and suicidal ideation.  He continued in inpatient 
treatment for ten days.  Discharge diagnoses included 
adjustment reaction and alcohol abuse.

The claims file contains notes of private outpatient 
psychiatric treatment of the veteran from June 1996 to 
January 1997 by M. A. M., M.D.  Dr. M. continued the veteran 
on medications, and provided diagnoses of major depression 
with psychotic features and schizoaffective disorder.

The veteran submitted statements in support of his claim.  In 
a June 1996 statement, he asserted that he received 
psychiatric treatment during service for problems that he had 
as a result of military duty.  In August 1996, he wrote that 
he had begun to have psychiatric problems during his service 
in Germany.  In January 1997, he reported that during service 
several fellow soldiers had threatened his life.

In January 1997, the veteran had a hearing at the RO before a 
hearing officer.  The veteran reported that his psychiatric 
problems began during his service in Germany.  He stated that 
while he was there life threatening situations occurred on a 
daily basis.  He reported that a fellow service member 
threatened his life on two occasions.  He indicated that 
because of those threats and other incidents, he became very 
nervous, and was admitted for psychiatric treatment.  He 
related that death threats, alcoholism, bad living 
conditions, and trouble with fellow service members led him 
to request discharge from service.  He stated that he had 
received mental health treatment, including periods of 
inpatient treatment, since his separation from service.  He 
asserted that he did not have any mental problems before he 
entered service.

In October 2002, the veteran had a psychosocial evaluation at 
Communicare in Lebanon, Kentucky.  The veteran reported a 
history of substance abuse, and indicated that he was 
presently taking an antidepressant prescribed by his family 
doctor.  The examiner indicated that the veteran was vague on 
many matters.  The examiner's impressions were mood disorder, 
rule out delusional disorder, rule out schizophrenia.  In 
records of outpatient mental health treatment at Communicare 
in 2003 and early 2004, treating practitioners listed 
diagnoses of alcohol dependence and major depression.

The evidence that has been added to the claims file since 
April 2004 includes a VA examination report, hearing 
testimony from the veteran, additional private treatment 
records, and additional records related to a Social Security 
disability claim.  In August 2004, the RO received records 
pertaining to the veteran's claim for SSA disability 
benefits.  In a March 2001 mental health examination, the 
veteran reported having depression because of being in the 
Army and being trained to kill people, and severe mental 
anguish because of injuries of the ribs and right hand 
sustained in a fall at work in 2000.  He stated that he was 
presently taking an antidepressant.  The examiner provided 
impressions of mood disorder and anti-social personality 
disorder, rule out post-traumatic stress disorder, psychotic 
disorder, and malingering.  The examiner indicated that the 
veteran appeared to be able to work full time without 
significant psychiatric symptoms.

Private psychiatrist N. J. P., M.D., saw the veteran in July 
and September 2001.  The veteran reported that during his 
service in 1991, members of his unit made death threats 
against him, and he spent some time in a psychiatric 
hospital.  He stated that he had additional mental health 
treatment after separation from service.  He related a 
history of alcohol abuse, and a several year history of 
treatment with an antidepressant.  Dr. P. listed diagnoses of 
alcohol dependence and probable antisocial personality 
disorder.  SSA granted the veteran's claim in August 2002, 
finding that he was disabled due to alcohol dependence.  

In October 2004, the veteran had a VA mental health 
examination to evaluate his ability to handle his own VA 
benefit payments.  The veteran reported that he was 
unemployed.  He stated that he had abstained from alcohol 
consumption for about eighteen months.  He indicated that he 
was disabled due to anger and anxiety.  The examiner listed 
diagnoses of dysthymia, borderline intellectual functioning, 
alcohol dependence in remission, and personality disorder 
with schizoid and dependent features.

The veteran had mental health consultations at Norton 
Hospital in Louisville, Kentucky, in October 2005 and January 
2006; but apparently he did not receive ongoing treatment 
there.

In June 2008, the veteran had a Travel Board hearing at the 
RO before the undersigned Veterans Law Judge.  The veteran 
reported that his training during service included 
preparations for response to a nuclear attack.  He indicated 
that he did well in training, and then was stationed in 
Germany.  He related that his unit in Germany there were many 
who had drug and alcohol problems, and many who disliked and 
harassed the veteran.  He stated that during service two 
other servicemen approached him while he was on guard duty 
and threatened to kill him.  He indicated that he was 
extremely frightened by the threat.  He reported that he 
asked for psychiatric treatment, and was treated at a service 
hospital.  He stated that he was separated from service, and 
that he continued to have mental health treatment after 
service.

The evidence that was assembled as of April 2004 did not show 
that the veteran had a psychiatric disorder during service.  
During the veteran's service he faced disciplinary 
proceedings involving his behavior while intoxicated, and he 
underwent psychiatric evaluation.  The examining psychiatrist 
concluded that the veteran had a personality disorder and did 
not have a psychiatric disorder.  The veteran had ongoing 
mental health treatment after service.  The predominant 
diagnoses were alcohol abuse and personality disorder.  There 
was no evidence that he had a psychoses manifesting within a 
year after separation from service.  No mental health 
professional found that the veteran has a psychiatric 
disorder related to his service.  In fact, a VA psychiatrist 
who examined he veteran in February 1996 concluded that the 
veteran did not have a psychiatric disorder related to his 
service.

The evidence that has been added since April 2004 largely 
provides the same information that was provided by the 
earlier evidence.  There are additional findings that the 
veteran has a long history of alcohol abuse and personality 
disorder.  The veteran has repeated his earlier account of 
death threats from fellow service members.  The new evidence, 
by itself and considered with the previous evidence, does not 
help to show a connection between any current psychiatric 
disorder and service.  The new evidence does not contain any 
finding of a psychosis, either currently or within a year of 
service.  The new evidence does not help to establish any 
fact necessary to substantiate the veteran's claim for 
service connection for a psychiatric disorder, and does not 
raise a reasonable possibility of substantiating that claim.  
Therefore, the new evidence is not material to the previously 
denied claim.  As there is not evidence that is both new and 
material, the Board denies reopening of that claim.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

Notice in a new and material evidence claim (1) must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and (2) must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO provided complete notice, including notice specific to 
the claim to reopen the previously denied claim, in letters 
dated in September 2005 and December 2007.  Notice addressing 
the rating criteria and effective date provisions was not 
included in the September 2005 preadjudicatory letter, but 
was included in the December 2007 letter.  Although those 
aspects of notice were not provided before the claim was 
adjudicated, that error was harmless in this case.  The Board 
herein denies reopening of the case, and therefore does not 
address service connection on its merits.  As service 
connection is not being granted, no rating or effective date 
will be assigned for the claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  Since the 
veteran submitted the present claim to reopen the previously 
denied claim, VA has not obtained a new mental health 
examination with an opinion regarding the likelihood of a 
connection between service and any current psychiatric 
disorder; but VA did not have a duty to do so.  When an 
individual attempts to reopen a finally decided claim, VA's 
duty to assist the claimant does not include a duty to 
provide a medical examination or obtain a medical opinion.  
38 C.F.R. § 3.159(c).

All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  VA 
has substantially complied with the applicable notice and 
assistance requirements, and the veteran is not prejudiced by 
a decision on the claim at this time.



ORDER

A claim for service connection for an acquired psychiatric 
disorder is not reopened.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


